Citation Nr: 0213429	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-16 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for heart disability on a 
secondary basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained. 

2.  The veteran's heart disability chronically increased in 
severity due to his service-connected post-traumatic stress 
disorder (PTSD).  


CONCLUSION OF LAW

Heart disability is proximately due to or the result of 
service-connected PTSD. 38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The Board will assume for the purpose of this 
decision that the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's claim.  Accordingly, no further 
action is required to comply with the provisions of the VCAA 
or the implementing regulations. 

Legal Criteria

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

The veteran is service-connected for PTSD, rated 70 percent 
disabling; eczematoid dermatitis, rated 10 percent disabling, 
and residuals of a fracture of the zygoma, assigned a 
noncompensable evaluation.  

The service medical records (SMRs) reflect that the veteran's 
heart was normal on pre-induction examination in June 1967, 
although he complained of pain or pressure in his chest in an 
adjunct medical history questionnaire.  A November 1967 
notation in a dental record indicates that he had a heart 
murmur but when he was hospitalized in November 1968 he had 
no murmur or other abnormality of his heart and an 
electrocardiogram was normal.  His heart was again normal on 
the discharge examination in August 1969. 

It is neither shown nor contended that the veteran developed 
heart disease during service or within one year after service 
discharge.  The earliest clinical evidence of heart disease 
is in 1997.  

In August 1997 a VA psychiatrist stated that the veteran's 
mood and substance abuse disorders were secondary to his PTSD 
and that evidence for this included his ongoing coronary 
artery disease which was a stress related condition, despite 
his having been sober for 14 months.  That same psychiatrist 
stated in July 1999 that a definitive link between PTSD and 
coronary artery disease had not been established but that a 
high stress and Type A approach to life - and his PTSD had 
caused this [behavior] for the last 3 decades - were 
established cardiac risk factors.  

Dr. Nabi stated in September 1999 that in his medical opinion 
the veteran's PTSD more likely than not was a resulting or 
contributing factor in the veteran current heart disease.  

On VA cardiovascular examination in December 1999 it was 
noted that the veteran was first hospitalized in April 1997 
for a myocardial infarction, during which he had two 
angioplasties.  It was commented that the stress of PTSD 
might have contributed in the etiology of his myocardial 
infarctions and angina symptoms.  

On VA cardiovascular examination in November 2000, the 
diagnoses included severe coronary artery disease.  This 
examiner commented that he agreed with the conclusion reached 
by the prior VA examiner that there was no credible 
scientific evidence that the psychological symptoms 
associated with PTSD actually caused coronary 
atherosclerosis, the underlying condition that leads to the 
clinical manifestations of coronary artery disease, including 
recurrent angina and acute myocardial infarction.  He added 
that it was well-accepted that episodes of severe anxiety, 
anger, or emotional upset might aggravate this disease and 
result in the symptoms of angina or even on occasion 
precipitate an acute myocardial infarction through the 
mechanisms of increased heart rate and blood pressure and 
other effects resulting from substantially increased 
stimulation of the sympathetic nervous system.  The veteran's 
pattern of recurrent angina and some, but not all, of these 
episodes of angina were clearly related to emotional factors 
that might be attributable to PTSD.  However, other episodes 
were clearly not related to such factors.  Thus, it was not 
possible to state with any degree of precision to what extent 
the veteran's coronary artery disease with recurrent angina 
and myocardial infarctions was aggravated solely by his 
service-connected PTSD.  

A VA PTSD examiner stated in December 2000 that in his 
opinion, based on his own research, high levels of anxiety 
and trauma and coronary artery disease were inter-correlated 
and that strong psychophysiological reactivity was known to 
produce stress with resulting heart disease.  

In the Board's opinion, the preponderance of the evidence 
supports a conclusion that the veteran's heart disability was 
chronically worsened by the service-connected PTSD.  
Accordingly, service connection for heart disability is 
warranted.  


ORDER

Entitlement to service connection for heart disability is 
granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

